Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)–(d). The certified copy of priority document KR10-2018-0031878 has been received.
Claim Objections
Claim 4 is objected to for an apparent typographical error in line 2, which reads “a level part”. Examiner believes that this should be “a lever part”. Appropriate correction by Applicant is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann et al. (U.S. Patent 6,605,094 – “Mann”).

With regard to Claim 1, Mann discloses:
	An openable/closable vertebral endoscopic device (Mann, FIG. 2, tool 9, used as an endoscopic device in vertebral/spinal surgery: Mann, col. 1, lines 66-67 “integrated subcutaneous tunneling and carrying tool” and Mann, col. 4, lines 9-14 “tool must be used to first create a subcutaneous tunnel through the body tissue from the site of the electrode lead 7 exit from the spinal column, to the IPG 8. Once the tunnel has been created, the lead extension connector 40 and attached electrode lead extension 34 are carried back through the tunnel”) comprising:
	an endoscope body (Mann, FIG. 2, rod 12 and carrier 14) including a working channel for providing an access route of a surgical instrument to a diseased area of a human body (Mann, FIG. 2, cavity 28; Mann, col. 4, lines 33-37 “the tool is used to carry the electrode lead extension 34 from the IPG 8 to the electrode lead 7 so that the lead extension connector 40 may be detachably connected to the electrode lead 7”), the working channel having an open channel formed by opening a portion of the working channel such that a portion of the surgical instrument inserted into the working channel is exposed to the outside (Mann, FIG. 3; col. 4, lines 57-60 “In the position shown in FIG. 3, the cover is in the open position and is aligned with the carrier cavity 28 allowing the lead extension connector 40 to be removably inserted into the carrier cavity 28.); and 
	a cover member provided on the endoscope body to selectively open or close the open channel of the endoscope body (Mann, FIG. 3A; col. 4, lines 61-62 “the carrier cover 16 is rotated 180 degrees into the closed position where it covers the carrier cavity 28”) .  
 
With regard to Claim 2, Mann discloses the openable/closable vertebral endoscopic device of claim 1, as described above:
	Mann further discloses wherein the cover member has a shape of surrounding the working channel of the endoscope body, includes a closed portion closing the open channel and an open portion opening the open channel, the closed portion and the open portion being integrally formed with each other (Mann, FIG. 3B, carrier cover 16), and is provided on the endoscope body to be rotatable relative to the endoscope body such that the closed portion and the open portion alternately close and open the open channel (Mann, FIG. 3A; col. 4, lines 61-62 “the carrier cover 16 is rotated 180 degrees into the closed position where it covers the carrier cavity 28”).  

With regard to Claim 3, Mann discloses the openable/closable vertebral endoscopic device of claim 2, as described above.
	Mann further discloses wherein the cover member has a shape of a cylinder having an empty inside to wrap the endoscope body, and includes the open portion and the closed portion by cutting a circular arc portion corresponding to a certain angle in a circumferential direction (Mann, FIG. 3B, carrier cover 16 with an empty interior that wraps the carrier body 15 of the endoscope tool 9).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (U.S. Patent No. 6,605,094 – “Mann”) in view of Liu et al. (U.S. PgPub 2016/0007982 – “Liu”).

With regard to Claim 4, Mann discloses the openable/closable vertebral endoscopic device according to Claim 2, as described above.
	Mann does not expressly disclose wherein the cover member further comprises a level (lever) part radially protruding from the closed portion toward the outside of the closed portion and rotating together with the closed portion so that a surgical operator smoothly open and close the open channel.
	Liu teaches wherein the cover member further comprises a level (lever) part radially protruding from the closed portion toward the outside of the closed portion and rotating together with the closed portion so that a surgical operator smoothly open and close the open channel (Liu, FIG. 2, tab 25 on portal shaft 20, which covers the shield 40 shown in FIG. 2).   

	It would have been obvious to a person having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to make a simple substitution of one known element (the portal shaft 20 with the tab 25 taught in FIG. 2 of Liu) for another (the cover disclosed in FIG. 3 of Mann). A person having ordinary skill in the art of endoscopes would be motivated to make such a substitution in order to obtain the predictable results of an endoscope having a protective cover with a rotational tab that is accessible to the user for closing the channel in the endoscopic tool’s insertion portion. MPEP 2143 (I) B. 

With regard to Claim 5, Mann discloses the openable/closable vertebral endoscopic device according to Claim 1, as described above.
	Mann further discloses:
	a manipulation part connected to the working sleeve part so that a surgical operator handles the working sleeve part at a location apart from the working sleeve part (Mann, FIG. 2, handle 10).  
	Mann does not expressly disclose wherein the endoscope body comprises: 
	a working sleeve part extending in a one axis direction and including the working channel having the open channel; 
	a lens part provided on the working sleeve part so that the diseased area is photographed; 

	

	Liu teaches wherein the endoscope body comprises: 
	a working sleeve part extending in a one axis direction and including the working channel having the open channel (Liu, FIG. 3, interior 46 of protective shield 40); 
	It would have been obvious to a person having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to make a simple substitution of one known element (the protective shield 40 with the open channel interior 46 taught by Liu) for another (the carrier 14 disclosed by Mann). A person having ordinary skill in the art of endoscopes would be motivated to make such a substitution in order to obtain the predictable results of an endoscope having a working channel extending through an elongated insertion section. MPEP 2143 (I) B. 

	Liu further teaches wherein the endoscope body comprises: 
	a lens part provided on the working sleeve part so that the diseased area is photographed (Liu, paragraph [0004] “The endoscope is attached to a tiny video camera”). 
	It would have been obvious to a person having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to combine the prior art elements of the lens part taught by Liu with the prior art elements of the tool taught by Mann. A person having ordinary skill in the art of endoscopes would have been motivated to make such a combination in order to yield the predictable results of an endoscope having the capability of visualizing and capturing images of a particular subject. MPEP 2143 (I) A. 


Prior art made of record and not relied upon
The prior art made of record and not relied upon that is considered pertinent to applicant's disclosure includes:
	Kuwae et al. (U.S. PgPub 2018/00083009) teaches an endoscope 10 with a treatment tool guide groove 328, which is partially and selectively covered by linear movement of a slider 400.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM BOICE whose telephone number is (571)272-6565. The examiner can normally be reached Monday-Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 571.270.5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIM BOICE
Examiner
Art Unit 4176



/JAMES EDWARD BOICE/Examiner, Art Unit 4176


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
10/8/22